DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-7 and 18-20 in the reply filed on 4/8/21 is acknowledged.
The limitations added to amended claims 1, 8 and 14 do not constitute a special technical feature as it does not make a contribution over the prior art in view of Miura et al who disclose wherein the adapter (at 3, 31) is produced from at least two material components (column 6, lines 6-7 and line 3), wherein the first material component of the at least two material components is provided to structurally stiffen the adapter (column 6, lines 6-7) and the second material component (column 6, line 3) of the at least two material components is provided to form the integrally bonded connection to the tube portion, and wherein the lateral surface of the adapter is, in the region of the integrally bonded connection, formed from a plastic (column 6, line 3) which is weldable (capable of being welded) to the plastic of the tube portion.
The requirement is still deemed proper and is therefore made FINAL.
It is noted that Applicant has presented arguments to Kenchiro with regard to the newly added limitations of claim 1.  As presented above, Miura et al has been cited to disclose the newly added claim limitations.  

Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/21.
Claim 7 has been withdrawn as being directed to the different invention of a tank system where the adapter is detachably connected to the fuel tank by different methods.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, i.e., delete “The invention relates to” in line 1.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 1 - delete the dash “-“ between “wherein” and “a”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al U.S. Patent No. 6,918,504.

With regard to claim 1, and as seen in Figure 1, Miura et al disclose a filler tube for a fuel tank, comprising:
a tube portion (at 4) formed of plastic (column 5, lines 56-57); and

wherein a lateral surface of the adapter is connected to a lateral surface of the tube portion by an integrally bonded connection (see Figure 1 below),
wherein the adapter and the tube portion are arranged so as to overlap in a region of the integrally bonded connection (column 5, lines 55-56),
wherein the adapter (at 3, 31) is produced from at least two material components (column 6, lines 6-7 and line 3),
wherein the first material component of the at least two material components is provided to structurally stiffen the adapter (column 6, lines 6-7) and the second material component (column 6, line 3) of the at least two material components is provided to form the integrally bonded connection to the tube portion, and
wherein the lateral surface of the adapter is, in the region of the integrally bonded connection, formed from a plastic (column 6, line 3) which is weldable (capable of being welded) to the plastic of the tube portion.


    PNG
    media_image1.png
    657
    526
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 1, Miura et al disclose wherein the tube portion (at 4) circumferentially encloses the adapter (at 3, 31) in the region of the integrally bonded connection.

capable of being welded) to the plastic of the tube portion.

With regard to claim 4, Miura et al disclose wherein a main body of the adapter (at 3 and 31) is formed of a metal (column 6, lines 3 and 6-7).

With regard to claim 5, and as seen in Figure 1 above, Miura et al disclose wherein the adapter (at 3, 31) and the tube portion (at 4) have, in the region of the integrally bonded connection, a substantially circular cylindrical shape.

With regard to claim 6, Miura et al disclose wherein the adapter,
at least in portions in a longitudinal section,
has a larger cross section (see Figure 1 above) in a region averted from the tube portion than in the region of the integrally bonded connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al.

With regard to claim 18, Miura et al disclose the claimed invention but do not disclose that the integrally bonded connection comprises a pressure welded connection.  Having a pressure welded connection for the integrally bonded connection would provide a secure connection between the filler tube and the adapter and prevent inadvertent disconnection between the elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pressure welded connection for the integrally bonded connection to provide a secure connection between the filler tube and the adapter and prevent inadvertent disconnection between the elements.

With regard to claim 19, Miura et al disclose the claimed invention but do not disclose that the integrally bonded connection consists of an adhesive connection.  Having an adhesive connection for the integrally bonded connection would provide a secure connection between the filler tube and the adapter and prevent inadvertent disconnection between the elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive connection for the integrally bonded connection to provide a secure connection between the filler tube and the adapter and prevent inadvertent disconnection between the elements.

With regard to claim 20, Miura et al disclose wherein the lateral surface of the adapter comprises a cylindrical surface, wherein the cylindrical surface extends from a shoulder of the adapter to a terminal end of the adapter but do not disclose that the integrally bonded connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the integrally bonded connection from the shoulder of the adapter to the terminal end of the adapter to provide additional support to the integrally bonded connection and prevent accidental disconnection during usage.

Conclusion
Jones, Meyers, Morohoshi, Hiramatsu, Miyajima, and Hirohara are being cited to show examples of filler tubes with a tube portion and an adapter where the adapter and the tube portion are arranged to overlap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679